As the evidence on the second trial of this case was substantially the same as on the first, I think a rehearing should be granted in this case, in view of what was said in the opinions of the court on the former appeal, one of which was written by Mr. Justice WHITFIELD and the other by the writer, with regard to the evidence, to the effect that on the first trial the court should have submitted the question of proximate cause to the jury, as, upon the evidence, even assuming that both parties were guilty of negligence, reasonable men might differ as to what inferences might be drawn therefrom as to whether or not the plaintiff's negligence or that of the defendant, or the concurrent negligence of both, constituted the proximate *Page 83 
cause of plaintiff's injury. See Atl. Coast Line v. Webb,112 Fla. 449, 150 So.2d 741. If, as was held before, it was error, on this evidence, for reasons given in the opinions, to direct a verdict for plaintiff would it not be likewise error to grant a motion for new trial when the jury found for defendant? In other words, has not this Court decided that the question in this case was purely a jury question — a question, as we held before, upon which reasonable men might differ? I am inclined to think so. If so, it would seem to follow that the trial judge should not only have submitted the question to the jury for their decision, as he did do, but should have left their decision of it undisturbed; the opinions and decision of this court on the former writ of error having become "the law of the case."